J>o/v/e, 0 } *Lolb

                                                         RECEIVED IN
7S; Abd Atos-f-?jC/zzK                        courtofcriminalappeals
  P   *>,   ,            ,                           JUN13 2016

                                                 Abel Acosta, Clerk

                                                                 'C




                                              &±pzc+f(///i



                                               gas e .
 3.   The Appellant was convicted of the felony offense(s) of:
 Count 1   Evading Arrest/Detention-Tex.Penal Code §38.04(b)(2)(A)
 Count 2   Accident Involving Injury-Tex.Trans.C6de §.:550.021(c):(2).
 Count 3   Accident Involving Injury-Tex.Trans.Code § 550.021(c)(2)
 Count 4   Unauthorized Use of a Motor Vehicle-Tex.Penal Code § 31.07

4.    Judgement was entered on June 8, 2015 and punishment was assessed
at

Count 1    Evading Arrest/Detention- 40yrs.
Count 2    Accident Involving Injury- 50yrs.
 Count 3   Accident Involving Injury- 50yrs.
 Count 4   Unauthorized Use of a Motor'Vehicle- 455 days State Jail

5.    The conviction(s) were affirmed in the Court of Appeals on Dec
ember 17, 2015.

6.   The Appellants Motion For Leave to file an out of time petition
for Descreationary Review was granted 5-26-2016 and received by App
ellant on 6-7-2016,


7.    An extension of time for a period of sixty(60) days is requested,
that would make the due date August 5, 2016.


8.   The facts relied upon to show good cause for the requested ex
tension is, as follows: The Appellant/Petitioner was represented by
court appointed counsel during the appeal of this case to the Court
of Appeals.




PRO SE MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR. DISCRETIONARY
REVIEW-Page 2
                             NO.
                                   PD~oo% ^/£

JASON DEAN LUMLEY                         §     IN THE COURT OF
                                          §
v.     •                                  §     CRIMINAL APPEALS
                                          §'•••••
THE STATE OF TEXAS                        §     OF TEXAS


                    Pro Se Motion for Extension of Time
                 To File Petition for Discretionary Review


TO THE HONORABLE COURT OF CRIMINAL APPEALS:

       COMES NOW the Appellant/Petitioner in the above-styled and numbered

cause and respectfully moves this Honorable Court to extend the time for filing the

Appellant's Petition for Discretionary Review in this cause and in support thereof

would show to the Court the following:

       1.    The style and number of this case in the Court of Appeals, is: Jason

Dean Lumlev v. The State ofTexas, Appeal No. 10-15-00267-CR.

       2.    The style and number of the case in the trial court is: The State of

Texas v. Jason Dean Lumlev: Cause No. D35,606-CR; from the County Court at

Law of Navarro County, Texas.




PROSEMOTION FORAN EXTENSION OF TIMETOFILE PETITION FOR DISCRETIONARY REVIEW - Page 1
 Appellant/Petitioner has elected to proceed pro se. Therefore, additional time is

 needed for the Appellant/Petitioner to either prepare and file the Petition pro se or

 to seek legal assistance in filing the Petition.

        WHEREFORE, PREMISES CONSIDERED, the Appellant /Petitioner

 respectfully requests that this Honorable Court extend time for filing the Petition

 for Discretionary Review in this cause to Aoqus't       5 , 2016.

                                          Respectfully submitted,




                                         -4t                                                     Eastham Unat
                                                       2665 Prison Rd. #1
                                                       Ijoveladd, TX 75B51




                                         DECLARATION

         I, Jason Dean liuma|t, TDCJ-CID No. 2002834, being presaatly incarcerated at

     the Eastham Unit of the TDCD-CID, in Housian County, Texas, declare under penaly

     of perjury pursuant to Texas Civil Practices and Remediea Coded Sec. 122.001-et

     seq, that the facts and statements in this Motion are true and correct.

          Executed oh this the 8th day of.B^ 2016.




                                                       Relator pro se